           Case 1:20-cv-06788-LLS Document 12 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEISHA JONES,

                                Plaintiff,
                                                                20-CV-6788 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
CITY OF NEW YORK, et al.,

                                Defendants.

         Pursuant to the order issued January 5, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 7, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
